             Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 1 of 9                                                                                                                                                        PageID #: 1
   ÀLSD Local lOtr { Rev. 0?, I i},\ppircalron litf                            ¡   S!'ufc¡t       \\'¡t rrnt



                                                                      [Jxrrgo SrnrEs DrsrRlcr CouRT
                                                                                                                                 .         rilr the
                                                                                                            SrrLrrhe|n Districr or ålahama


                         ln the Maner ol the Sunr¿n o.'
                             dcseribc the proper4, ttt be y.tt'. it¿
                                                                                                                                                                                         l}ar ;Lo- oÞl b'g
             t   tt   tli¿.il;,'                                                                    L   I
                 u' identif¡'the           person bv nume uwt çtl¿lr¿ss¡
                                                                                                                                                               Case No.
    One Touchscreen Cell Phone with Blue in C::¿,' l;::k.
   ln the Custody of the Evergreen, AL Police Ðepartrnenr


                                                                                AI,PLi(]ÀT'trOI'¡ F(}¡I                                     .å.    SEA R.CH          WARI{.{NT
                 LafÞderal larvenforcen!¡inl oläçr¡dr'lr'! .illilr'¡ie.t ti',rlheû.ù\(ìrnment.i'cqucstasearchwarran¡andstatpundcr
  penal6' ot periury ¡hat I have rc¿Lrotì to lrelier                                                         f    rll:!i r)tì        :hi   tt-lilorvrrrg pcl'sotì or' ¡lr'opclfy ridentiþ                               tlæ    person or destrúe rhe
  p'ffi
       ïry,!&i gtrlsl  ré{ rpr ¡¡ É'ïi il',F' å, r, r c,, o ñ a c x                           i
                                                                                                                        .
    ln the,Custody of the Evergreen, Ai" Pnr:nç Dpn¡¡-trnanï

  located in          the                    Southe¡n                                Disr¡'icr ot'                                                 Àlacama                                            rhere is now concealed iictentîtv          ttt¿
  p(f\Ùrl Or;;/:.i¡', lil ,lE           t't,.'.O, i   ,\'   !,.t   i¿ V;:l'.j¡:
                         See ¡itlaçhr.nenr À


             'l'he basis lbrthc ¡iearclr undcrF;rl R. ('rinr. P. -1 ltc)i\ ,..;,,,.. ,.c )t.:tt.)ri,t.
                    d"'r i,JcnL'd (ìt I cri¡llu.;
                              J                  ¿iuils of cline. i)r irtltr.r rrenrs iltegallr, pnssessed;
                                    cöini'f¡Lr¿¡¡iu,

                              ill   proper'.v designed lirr r,¡srj ¡i't',ì,1¡.1 ',',l r¡re, or r¡se('l iri cornminirrg ¿ crinre:
                              ll    A ¡lelSrir';       fo bt'¿ìflr:sri:J ¡.tr'I iÈti()i rvhù :s r.,:.1,t,,r li.tllr                                            t',.',ìt¡':inr'rJ

             I    ile ,¿at';ll i:, rrl¡¡lrd to                         ¿l r   ¡ol,rl:¡lr           ,,1

                      r-' ,¿ie S¿ctit-.¡¿t                                                                                                                     l; !.: t ìs   ¿   !¡.-. },.   t.       tt ¡ i t,n
         21 USC 1 841(;)'                        ')                                   ¡ 'S.,,                                                      tr- -,i.
                                                                                                                              t. r ;ri; C,:, r¡,;ilei Êr,l;tanCeS
                                                                                                                                           i¡.,1
                                                                                                                                                                                                  ;




         18 LISC s 924(c)                                                             Fn.:.rS.::¡- :-, .i¡.,,...i^r rr jri¡lit l,lrJ,n :.elâ:rcn i<f a drUg tfaffiCkìng Cfime


          ^-i'itc
                          rpplicarlo.tr           rj        i)a>€o otr l¡¡ürc raúl:,:
          See :ii.äclre' .,....:...it,                             i,'.ù,:r   :;:.-'.1:'r..'ì,'É'


             d          (lonti¡rr¡ecl olr rhe afincilsd siìçcl.

             J           l)ri;¡rerl n¡,ti'jc nf-           ,l:r. l':rrr-'"t::rlt i-'ri.iingJ;rtc ii rlrrrr'c th¡rr -jr.¡ iiirys:
                                                                "                                                                .*..-*.
                                                                                                                                     *'",*--                                                                                        ) is requesred
                        iul¡-ict      lllL..ç.{-.$3li,iir.!}r;,}-r,,.r,.,'ir¡.:...,.ji.fì.rlit,¡¡:tileau:che,juhget.:-

                                                                                                                                                              7/1;rd
                                                                                                                                                                                                  ¡'!ictt¡t':' tígnuturt
                                                                                                                                                                                 3   \   \la'thew Chakwin, ryS!*                       _
                                                                                                                                                                                         :':' ¡r,: )tttì*¿ .¡nd lîll¿

Srvorn lr-l l.¿lirre l¡e a¡rrl ¿Ilestatiotì ¿ìcl.rir,\,                                       i;            r.   .,.1   i.   ,   .,i.rr,ì ,,,   j lir j¡ - ,.1¡i,{li
                                                                                                                                                                                                                       I
Date        4ú..                        S, ào? Þ
Cily anrl si::t,:: l,'l::c le. ;:'-                                                                                                                            :r;    : I            i:s, ,J S. District Ma,glstltful-udge-
                                                                                                                                                                                                  ::..i..'.t, t" ;ttt ! tiri
     Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 2 of 9                       PageID #: 2



                      AFFI DAVIT I¡¡ STJPPORT OT'SEARCH WARRA¡{T
           I. Mattherv Chakrvin. being duly sr.vorn. states:
                                                          I.
                               I¡iTROÐUCTION AND EXPERTISE
            l.     I am an investigative or law enf-orcement officer of the United States within the
 meaning of Section 2510(7) of Title l8 of the Ljnitcd States ('ode. w'ho is empowered by lar.v ro
 cclnduct investigations ot. and to make arrests for, the offènses enumerated in Section 2516 of 'l'itle
 18 of the LJnited States Code.


          2. I am a Special Agent and cunently employed by Homeland Security
lnvestigations ("HSI") and have been a f-ederal law enf'orcement ofhcer since April 2009. My
fbrmal education includes a Bachelor of Science Degree in Criminal Justice Studies lrom (ieorgia
State University. From April 2009 until September 2009. I attended the Federal Law Enfbrce¡ncnt
'fraining Clenter ("FLETC"). l)uring the course
                                                of my fìrrmalized training at FLETC, I learned the
findamentals of how to conduct criminal investigations.

           3. I am currently assignecl to the OfTice of the Resident Agent in Charge. Ilobile.
¡\labama and am charged with investigations relating to organizations that utilize aircrafi. lroats.
cars and other means to smuggle or tralfìc weapons, drugs, currency. contraband or that use these
means to provide logistical support fbr their illicit operations. I am also invr¡h'ed with
investigations related to drug traffickirrg through anil around sea ports of entry. During this time-.
I have participated in the investigation of various drug trafticking organizations ("[)T'Os")
involved in the acquisition, importation" transpofiati<ln and distribution of controlled substances
into and through the Southem District of Alabama. As the nature of my ongoing rvork at IISI
requires that I keep abreast of recent trends ancl developments involved in the investigation of
D'l-0's, I also speak with agents fiom the Drug l]nfìrrcement Administration ("DEA"), Linited
States llorder Patrol ("USBP"). Customs and Bordcr Protection ("CBP") and various other local
law enfbrcement ofTcers operating within the Southern District of Alabama.

          1. ¡\s a law enforcemetrt otïcer since 2009. I have been involved in numerous
controlled subslance related investigations inl'olring r,arious illegal substances, inclucling heroin.
cocaine. methamphetamine and marijuana.

          5.       I3y virtue of my'employment as a Spccial Agent rvith fiSI. I havr'pcrfì rme:<.I or
been trained  in various tasks. rvhich ìnclude. but are not limited to (a) providing surveiliance. bv
observir:g and recording movements ol persons tratlìcking in controlled substances antl thosc
sr:spected of trafficking in controlled substanccs: (b) tracing currenc,,- and assets gained hy
controlled suhstance traffickers tiom the iliegal sale of'controlled substances andlor the laundering
ot' nrtlnetary instruments; (c) interviewing witnesscs. cooperating individuals, ancl inf'ormar:ts
relative to thc illegal tralficking oi conlrolled substancest ¿rnd (d) functioning as a case agcnt.
which entails the supervision olspecific investigations involving the trafficking of narcotics and
the launcJering of monetary instruments.

       6. I have based this afÌìdar,it on nly participation in the investigation of illichael
Hernantlez SERRANO (hereinafter SËRRANO). 'l'hc statements contained in this ;rfIìd¿rvit
arc basetl on m)'own personal knolvledge" infìirmation that I obtained tiorn other fbderal antl
        Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 3 of 9                          PageID #: 3



 local larv cnhrrcement otficers and tiorn mv revierv and anall'sis olvarious records and
 docu¡rcnts rslatcd to this investigation. Since this allìdavit is being submitted tor the limited
 purpose of obtaining a search warrant authorizing the search of trvo cellular phonc's. I have not
 set tìrrth each and every làct leamed during the coursrr of this investigation. Facts not set tbrth
 herein are not being relied upon in reaching my conclusion that a search rvarrant should be
 issuetl. Nor do I re'quest that this Court rely upon any làcts not set lorth herein in revierving this
 alJìtlavit in support of the application for a search warrant. The subject of this search will be one
 (l) cellular telcphone that was found inside a vehicle being operated by SERRANO at the time
 olhis encounter with larv ent'orcement on February 2.2020.

             7. T'he property to be searched is described as one touchscreen phone, with a blue in
color back.  (hcreinafier PHONE). The property has been in Evergreen, Alabama Police
Dcpartment (F,PD) custody since its seizure. The phone is believed to belong to SERRANO
based on the fact that the phone rvas discoveretl insidc the vehicle SERRAIIO was operating at
the time ol'his arrest. as well as the fact that the EPD Ollicer who encountered SERRANO saw
SERRANO operating the phone by'entering his password during his encounter nith law
cnf'orccnrc'nt.

          8.        On lrclrruarl' 2. 2ü20. [:PD Otlìccr;\llams responded to a call concerning a
rehicle bcing operated recklessly in thc l:r,ergreen citl. lirnits. Olfìcer Adams observed tlie
rehicle ontlS--ìlNorthtravelingatahighratenl'spcctl. Oiticer;\darnsconductedatrafì'icstop
ol'thc rehicle antlapproached the dri."er's siclc. Otircer ¡\clarris noted in his incident report thar
he obscrvccl SERRAI\(). the sole occuprint ol'thc vchiclc. to be extremel¡.nervous and
SERRANO bcgan spe:rking in the Spanish languagc. SERRANO was attenìpti¡lg to descrihc a
tral'fìc slop in Ct¡l'fèe Count."- and r'vas attcmpting to locatc paperwork t'rom tlre stop. [)urins this
tinle Ol'fìccr ¡\tlanls (rbserved lr'hat a¡rpeared to be nrariiuana "shake" in the caryet of the vehicle.
SERRAN() ariviscd tlrat he was heading lronr Motrilc. ,,\k¡tr¿rnla. where he rvas visiting his
sister. to l'lntcrprise" AL. Officer Aclams asked SERIIANO to open the door and exit thc
vchiclc" and that he uas going to search the vehiclc. At this tinlc SERRANO pullecl what
ap¡rearcd 1o he a nrariiuana "roach" tì'onr thc ash tr;.r,r'anrl dro¡r it on the g.or",,lioursicle ol'the
clrir.cr's sitlc n illrlou. SERRA\() re lc-rrer"i to this as mariiuana.

        t.          [)uring the scarch of the iehicle Ol'lrcer ¡\tlanrs discove'red six l6) ..]0 calibcr
hullcts hir.lclc¡l insidc ola cotton t1'pe gkrve. [!ndcr the f]oor mat ol'the driler^s sitle ot'thc
vehicle. Ol'liccr ..\datns turther discoiercr-l ¿ ..{() calibcr pistol (Scrial Nunrhcr SKS:b-l7l ). ¡.¡
masazinc. atttl a¡r¡rroxinratel-v 31 srarrÌs oia suspeetccl controllecl substance. ¡\ field test of the
sus¡rccted n¿rrcotics shor.ved a positive result f'or both cocaine and tbntanyl.

         10.      StIRRANO rl'as prlacecl under   ¿ìrrcst tr¡, Ot'lìccr ¡\dams lìrr narcotics tratTìckirrg
anr:lcvirlettcc \\as ct>llected {ionr the scene. Orrc particular item scizccl b.v-. EPD rvas
SFI RR,\NO" s ccllul¿rr PHON E.


         I   l.   I he phone is descrihed in Attachmcnt     "A"   and photographs o1'the phone arc
contained iu ¡\ttachment "B".

        12. I.]asetl upon m! training and expcricncc in investigations of persons inrolvetl in
the sn:uggling and tratfìcking of controlied substa¡rces and fìnances involved in such crinres.
     Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 4 of 9                        PageID #: 4



inelivicluals roulinell' use electronics 1o lacilitatc banking and financial record keeping. \otcs ol'
drug transactions, conrmunications betrveen sources of supply and customers. contact lists.
names ancl locations olconspirators. tìnancial rccords. ancl other information relating to narcotics
tlealing ancl fin¿rncial structuring are contained in computers and other electrr¡nic devices.

         ll.    [Jased on my knorvledge. training. and experience. I   knowthat electronic devices
can store infìlnnation for long periods of ¡ime. Similarly, things that have been viewed via the
lntemet arc typically stored for some period of tirne on the device. 'fhis information can
somstinles be recovered with forensics tools.

         11. l'here is probable cause to believe that things that were once stored on thc
Dcvices may still be stored there, for at least the fbllowing rcasons:

        a.         Based on my knowledge. training. and experience. I know that computer lìlcs ol:
        remnants of such {iles can be recovered months or even years after they' have been
        tlosnloaded onto a storage medium. deleted. or vieu,ed via the Internet. Electronic lìles
        tlor.l'nloaded to a storage medium can be stored tbr years at little or no cost. Ëven 'uvhen
        fìlcs h¿lve been deleted, the-v can be recclr,ered months or \ears later using fbrensic tools.
         I'his is so because when a person "deletes" a fìle on a computer. the data contained in thc
        hle cloes not actually.. disappear: rather. that data remains on the storage mediun'r until it is
        ()\cn\ritten hr ner¡ data.
                -l'heretbre,
        b.                 deleted files. or remnants of'deletcd tìles, may reside in free space or
        slack space--that is, in space on the storage mediu¡n that is not cuffently being usecl by
        an active fìle-for long periods of time belìlre they are overwritten. In addition. a
        computer's operating system may also keep a rccord of deleted data in a "swap'' or
        "rccovery" tìle.

        c.      Wholly apart from user-generated tiles, computer storâge media-in particular,
        cornputers' internal hard drives-contain electronic evidence of how a computer has bccn
        usecl. what it has been used tbr. and who has usc'tl it. l'o give a lew examples. this
        Iorensic evidence can take the tbrm of operating syslem confìgurations. artilacts tìrm
        opcrating system or application operalion. fìle systenl data structures. and virtual memorv
        "swap" or paging iiles. Computer r¡sr:rs ti.'picalll' do not erase or delete this evidencc.
        bccause special software is typically requircd lbr that task. However. it is technically'
        possible to delete this information.

        d.     Similarly. files that have heen vicwctl via the Internet are sometimes
        autonratically downloaded into a tempurary Intcmct clirectory ¡lr "cache."

         15. lìorensic evidence. As further described in Âtmchment B, this application sceks
permission to locate not onll clectronically storetl intbmation that might serve as direct
evidencc of the crimes described on the rvarr¿rnl. but also lirrensic evidence that establishcs horv
                                                                        -['here
thc Devicc lvas used. the purpose of its use. rvho used it. and rvhen.          is probablc causL. to
belic\,c that this lorensic electronic evidencc nright hcr on thc Device because:
          Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 5 of 9                      PageID #: 5



            a.       Data on the storage metlium can provide evidence ol'a lìle that was once on the
            storage mcdium but has since been cJeleted or editeci, or ola deleted porlion ot'a tìle
            (such as a paragraph that has ber'n delcted fiom a word processing tìle). Virtual memory
            paging s)'slems can leave traces of infbrmation on thc storage medium that show rvhat
            tasks and processes were rece¡ltly active. Web browscrs. e-mail programs, and chat
            prCIgrams store ceinhguration int'ormation on the storage nredium that can reveal
            infbrmation such as online nicknames and passrvords. Operatirlg s)stÒms can rccord
            additional infbrmation, such as the attachment of peripherais, the attachment of storage
            devices or other external storage media, and the times the device was in use. Clomputer
            file systems can record infìlrmalion about the dates tìles w'ere created and the sequence in
            w'hich they were created.
            b.       Forensic evidence on a device can also indicate who has used or controlled the
            device. 'I'his "user afiribution" evidence is analogous to the search for "indicia of.
            occupancy" r.vhile executing a search warrant at a residence.

           c.      A person with appropriate làmiliarity with horv an elcctronic device works mav.
           after examining this forensic evidcnce in its proper context, be able to draw ct¡nclusions
           about how electrr:nic devices were used, the purpose of their use, who used them, and
           r¡ hen.


           d.      The process of identify'ing the exact electronically' stored information on a storage
           medium that ¿rre necessan: to rlrall'an accufate cclnclusion is a dvnamic process.
           Ëlectronic evidence is not alwal's <lata that can bc' merely reviewed by a review team and
           passe<lalong to investigators. Whether data stored on an electronic device is e\.idence
           may depend on other infì:rmation stored on the device and the application of knowledge
           about how a device behaves. 'I'herefbre, contextual intbrmation necessary to understand
           other evidence also fàlls r,vithin the scope of the warrant.

           e.       Further. in tìnding evidence ol'hor.v a device rvas used. the purpose of its use. who
           used it. ¿rnd 'uvhen. sornetimes it is nccessary"to establish that a particular thing is not
           present on a storage medium.

          16. Nature of examination. Based on the f-oregoing. ancl consistent with lìule
al(eX2XB), the warrant I am applying fbr would permit the examination of the devicc consistent
rvith the u,arrant. 'fhu' cxamination nra)' rec¡uire authorifies to ernpltr¡ techniques. incluiling but
not lirnited to computer-assisted scans olthe entire medium. that might expose manv parts of the
device to human inspection in order to cletemrine rvhether it is eridcnce described by the warrant.

           17.  il,lanner of execution. lJccause t]tis warrant sceks only pennission to cx¿rmine a
tlevice already'in law enforcement's posscssion. the execution ol'this warrant does not involve
the physical intrusion onto a premises. Consequently, I suhrnit there is reasonable cause tìrr the
(lourt to authorize execution of the warr¿nt at any time in the tlay or night.

            18. l]asetj upon the tàcts ancl circumstances set tbrth ahove. I believe thcre is probable
c¿rlrse   to establish that there is currcntl¡- informati¡:n relating to ll L S.C. rt 8+1 (a)(l)
(l)osscssiounitl"rintcnttodistributeaconlnrlledsubsfancs).anrl         ll   ll.S.C.s\ti.16(t'orrspiracvto
    Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 6 of 9                                        PageID #: 6




possess rvitlr intellt to t-iistribi¡t.: i.ì euiirr-,iir,-l j.iirit:11:Leì ,-¡lirt'cJ rriiirin the PHONE fbund iru;ide
rhe r cliicle operared by' lllichael He¡'nrntlez .ri.lRR..\-\,¡{.) ts rlesclibed airove.



                                                                                ti/:/*,
                                                                                  lia!'.Vv'iìtr
                                                        i i(,¡lìclirllLi .iecur*1, inr estigations


THE ABOVE ACËNT HAS ATT¡:5T1:I)
TO TI-IIS AFFTDAVTT PI-:RSU.'\\i'I"'I I)
F'ED. ?. CRIM. P.4.1(tr)1.'")/B) Tllli
DAY OF FEBRU¡\RY 2020
                                               tlL-L

SO:i.J   #k*, \s
Lnitcc States liagistrate     jr-ruge
     Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 7 of 9                   PageID #: 7



                                      ATTACHMENT "A''

The properfy to be sea¡ched is described as CIne cellular phone, with a blue in color back. The
property has been in Evergreen Police Deparftnent custody since its discovery. The entire
devices would be subject to forensic analysis, to include all items stored or recovered on the
device, as well as human inspection of device. The device is currently stored in Evergrêen
Police Departroent custody in Evergreeq Alabama
Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 8 of 9   PageID #: 8



                          ATTACHMENT "B''
                          Photos of PHONE.S.
    Case 1:20-mj-00016-B Document 1 Filed 02/05/20 Page 9 of 9                  PageID #: 9




'fhe entire device would be subject to forensic analysis, to include all items stored or recovered
on the device, as well as human inspection of device. Based upon my training and experience in
investigations of persons involved in the smuggling and trafïicking of controlled substances and
Itnances involved in such crimes, individuals routinely use electronics to fàcilitate banking and
financial record keeping. Investigators will be searching this PHONE f'or the following: Notes of
drug transactions, communications betr¡¡een sources of supply and customers. contact lists,
photographs, messages, call logs, GPS logs, names and locations of conspirators, financial
records, and other information relating to narcotics dealing and financial structuring which are
often contained in computers and other electronic devices, as well as any other information
contained within the devices that would be of.evidentiary value to support alleged violations of
2l U.S.C. $ 841 (aXl) (Possession rvith intent to distribute a controlled substance), and 2l
U.S.C. $ 8.t6 (Conspiracy to possess with intent to distribute a controlled substance).
